Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-20 are the claims hereby under examination.
Information Disclosure Statement
The information disclosure statements filed 04/19/2019 and 03/17/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single integral device OR a device with embedded markers, does not reasonably provide enablement for a single unitary device with embedded markers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these The specification fails to provide a means of creating a single integral member where markings are fully embedded within. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-2, 11, and 16, the relationship between “fully embedded” and “single, integral unit” appears contradictory and renders the claim indefinite. The term fully embedded implies to the examiner that the markings are not a part the skin assessment member itself and are included through other means and therefore the skin assessment member with embedded markings cannot be considered a single, integral member. Clarification on how to the device is produced to create markings fully embedded in a single, integral member is required to appropriately evaluate the claims. For the purpose of examination, “fully embedded” will be interpreted as flush with the surface and include methods like digital or screen printing and not any form of etching or other methods where material is removed.  
Regarding Claim 3, the term "completely smooth" in claim 3 is a relative term which renders the claim indefinite.  The term "completely smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jendle (US 20100004564 A1).
Regarding Claim 1, Jendle discloses an apparatus comprising:
a skin assessment member ([0021], very thin flexible sheet 1);
wherein the skin assessment member is transparent ([0021], sheet material 1 is translucent, to allow for a wound to be clearly visually apparent when looking through the device 1);
wherein the skin assessment member is a single, integral member ([0025], the sheet allows for very cost-efficient printing of the rulers 12A-12D and cross field 7 respectively implies entire device a single, integral sheet since it is printed onto and not added or attached as a separate piece);
wherein the skin assessment member is nonporous ([0026], example material is acrylic, one of ordinary skill in the art would understand that it is well-known that acrylics are nonporous);
wherein a length ([0022], longest side 5 is at least 10cm) and a width ([0022], edge 4 is at least 4cm wide from ruler shown in Fig. 1) of the skin assessment member are each between 20 times and 80 times larger than a thickness ([0021], The sheet material 1 is very thin, .1mm-2mm) of the skin Given these numbers, the length is 10/.15 or 66 times greater and the width 4/.15 or 27 times greater); 
wherein a density of a material forming the skin assessment member is between 0.75 g/cm3 and 2.2 g/cm3 (the density of acrylic is 1.18g/cm3. Jendle also discloses polystyrene (.96-1.05 g/cm3polyvinylchloride (1.1-1.45 g/cm3), and polycarbonate (1.2-1.22 g/cm3)); and
wherein the skin assessment member includes a plurality of markings ([0023], a cross field 7) that are disposed flush with a flat surface of the skin assessment member or fully embedded within the skin assessment member ([0025], markings are screen printed or digital etched).
Regarding Claim 2, Jendle further discloses wherein the plurality of markings include a plurality of numbers that are units of distance ([0023], at each one of the lower border 10 and the top border 8 there are positioned a third 12C and a fourth 12D ruler respectively shown in Fig. 1), the plurality of numbers being fully embedded within the skin assessment member ([0025], cost-efficient printing of the rulers 12A-12D and cross field 7 respectively, e.g. by means of screen print. Screen printing is being interpreted as “fully embedded” as described above).
Regarding Claim 3, Jendle further discloses wherein the flat surface ([0023], inner surface of the flexible sheet 1) is part of an exterior surface of the skin assessment member (See Fig.1, the surface is the exterior of the device), and the exterior surface is a completely smooth surface ([0021], sheet 1 can be made of acrylic ([0026]) which one of ordinary skill in the art would recognize as smooth absent any alterations and the numbers can be printed one ([0025])).
Regarding Claim 5, Jendle further discloses wherein the material forming the skin assessment member includes plastic or glass (Acrylics are a well-known plastic in the art and set forth in [0026]).
Regarding Claim 9, Jendle further discloses wherein the skin assessment member has a curved edge (See Fig. 2, curved edge 3) and a straight edge (See Fig. 2, straight edge 5).
[0035], it is evident that many different kind of varying shapes along the lines indicated above may be used to achieve a beneficial function of measuring device according to the invention. A “D” shape can also be seen in annotated Fig. 2 produced below).

    PNG
    media_image1.png
    224
    544
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jendle (US 20100004564 A1) as applied to claim 1 and 9 respectively above, and further in view of Al-Mutairi (US 20120079729 A1).
Regarding Claim 4, Jendle discloses the apparatus according to claim 1 as described above. 
However, Jendle does not explicitly disclose wherein a thickness of the skin assessment member is between 1/8" and 1/4”. Jendle does however, suggest that thickness may vary depending on the material chosen (Jendle [0026]). Al-Mutairi disclose a thin plastic device for measurement wherein the thickness of the device is between 1/8” and 1/4” ([0019], thickness of about 1/16 to 3/16 inches). It would have been obvious to modify the thickness of the device as disclosed by Jendle to be within the range as taught by Al-Mutairi to give the device the desired properties depending on the material chosen (Jendle [0026]). One having ordinary skill in the art would recognize that changing size is a matter of design choice for optimizing that invention that would have been obvious. 
Regarding Claim 10, Jendle discloses the apparatus according to claim 9 as described above.
Jendle discloses in [0035] that it is evident that many different kind of varying shapes along the lines indicated above may be used to achieve a beneficial function of measuring device according to the invention. Al-Mutairi teaches a thin plastic device for measurement wherein the device has an uppercase letter “D” ([0019], protractor 40 shown in Fig. 4 had “D” shape). It would have been obvious to one having ordinary skill in the art to modify the disclosed plastic body of Jendle to include the “D” shape as taught by Al-Mutairi since changes in size/shape/proportion are a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP 2144.04 [R-10.2019]. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jendle (US 20100004564 A1) as applied to claim 1 above, and further in view of Redding Medical (MediMeter #49).
Regarding Claim 6, Jendle discloses the apparatus of claim 1 as described above.
The MediMeter 49 is hole punched to keep close for reference) configured to receive a portion of an attachment assembly (implied by “keeping close”). It would have been obvious to once having ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Jendle to include the aperture as taught by Redding Medical to allow for the device to be kept easily on the user (Redding Medical). One having ordinary skill in the art would recognize that applying the known technique of including an aperture would yield only the predictable result of allowing the device to receive some attachment means.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jendle (US 20100004564 A1) as applied to claim 1, and further in view of Yao (“Research of High-Hardness and Wear-Resistant SiO2 Film Coating on Acrylic Substrates”).
Regarding Claim 7, Jendle discloses the apparatus of claim 1 as described above. 
However, Jendle does not explicitly disclose wherein the skin assessment member is scratch resistant. Yao teaches a high-hardness film coating for acrylic coatings, wherein an acrylic substrate was scratch-resistant (Table 1. Aerosol Spraying achieved a wear resistance of >5000 and a hardness of 8 (meaning that the material is resistant to scratches from material with a rating less than 8)). It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the disclosed device of Jendle to include the scratch resistant coating as taught by Yao to increase the hardness and wear resistance of the deice. (Yao Introduction). One of ordinary skill in the art would recognize that applying the known technique of applying a scratch resistant coating to a device would yield only the predictable result of increasing the durability and longevity of the device and 
Regarding Claim 8, modified Jendle teaches the apparatus of claim 7 as described above, and Yao further teaches wherein the acrylic substrate has a scratch resistance as measured on the Mohs scale of mineral hardness of between 7 and 9 (Table 1, a scratch resistance of 8H was achieved with aerosol application). 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jendle (US 20100004564 A1) and further in view of Estocado (US 20110098539 A1) and Ulman (US 20180360377 A1).
Regarding Claim 11, Jendle discloses a method comprising:
providing an apparatus including a skin assessment member ([0021], very thin flexible sheet 1);
wherein the skin assessment member is transparent ([0021], sheet material 1 is translucent, to allow for a wound to be clearly visually apparent when looking through the device 1);
wherein the skin assessment member is a single, integral member ([0025], the sheet allows for very cost-efficient printing of the rulers 12A-12D and cross field 7 respectively implies entire deice a single, integral sheet since it is printed onto and not added or attached as a separate piece);
wherein the skin assessment member is nonporous ([0026], example material is acrylic, one of ordinary skill in the art would understand that it is well-known that acrylics are nonporous);
wherein the skin assessment member includes a plurality of markings ([0023], a cross field 7) that are disposed flush with a flat surface of the skin assessment member or fully embedded within the skin assessment member ([0025], markings are screen printed or digital etched); and
wherein the flat surface ([0023], inner surface of the flexible sheet 1) is part of a smooth ([0021], sheet 1 is made of acrylic which is smooth) exterior surface of the skin assessment member (See Fig.1, the surface is the exterior of the device);
[0024], sheet 1 is used to measure the surface area of the wound, which is achieved by positioning the cross field 7 on top of the wound).
However, Jendle does not explicitly disclose cleaning the smooth exterior surface and applying constant pressure with the skin assessment member against a skin area of a patient. 
Estocado teaches a method of skin and wound assessment comprising cleaning the smooth exterior surface ([0037], device 10 may also be laminated with an approved-see through covering that may be disinfected between patient use). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jendle to include the cleaning step of Estocado, as Jendle teaches at [0008] that there is a risk of contaminating and causing a secondary infection to a small wound when assessing the healing process, to prevent such contamination by disinfecting before use (Estocado [0037]). One having ordinary skill in the art would recognize that applying the known technique of cleaning a diagnostic device before use would yield only the predictable result of disinfection and reducing the risk of contamination. 
Ulman teaches a method for tissue condition measurement comprising applying constant pressure with the skin assessment member ([0115], the pressure application unit 28 is configured to apply a constant pressure) against a skin area of a patient (Fig. 4, unit 28 is applied to skin 60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jendle to include applying a constant pressure as taught by Ulman to enable a more accurate provision of information about the condition of tissue at the region of interest of the patient and enable a medical professional, or ancillary staff, to reach a more accurate diagnosis of a condition (Ulman [0015]). One of ordinary skill in the art would recognize that applying the known method of applying a constant pressure during measurement would yield only the predictable result of yielding an accurate measurement.  
[0022], longest side 5 is at least 10cm) and a width ([0022], edge 4 is at least 4cm wide from ruler shown in Fig. 1) of the skin assessment member are each between 20 times and 80 times larger than a thickness ([0021], The sheet material 1 is very thin, .1mm-2mm) of the skin assessment member (Given these numbers, the length is 10/.15 or 66 times greater and the width 4/.15 or 27 times greater);
Regarding Claim 13, modified Jendle discloses the method of claim 11 as described above, and Jendle further discloses wherein a density of a material ([0026], material used could be chosen from many different polymers, as is well understood by a skilled person within the field of polymers, e.g. acrylic) forming the skin assessment member is between 0.8 g/cm3 and 1.2 g/cm3 (it is well known to one having ordinary skill in the art that the density of acrylic is 1.18g/cm3. Jendle also discloses polystyrene (.96-1.05 g/cm3polyvinylchloride (1.1-1.45 g/cm3), and polycarbonate (1.2-1.22 g/cm3)).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jendle (US 20100004564 A1), Estocado (US 20110098539 A1), and Ulman (US 20180360377 A1) as applied to claim 11, and further in view of Lawrence (US 20110071369 A1).
Regarding Claim 14, modified Jendle teaches the method of claim 11 as described above.
However, modified Jendle does not explicitly teach wherein applying constant pressure includes holding a curved edge of the skin assessment member that has an uppercase letter "D" shape. 
Jendle does disclose a device (Fig. 2) with a curved edge (edge 3) opposite a (12A) used for measuring wounds. Lawrence teaches a method for testing spots or rashes wherein applying constant ([0005], tester is able to be more stably and consistently held against the skin) pressure ([0027], individual or parent then presses the selected testing region 12 against the relevant spot or rash) includes holding a curved edge ([0005], When one of the testing regions is being used to test for a rash, the other testing region or the body portion or both the body portion and the other testing region may be used as a handle) of the skin assessment member that has an uppercase letter "D" shape (Shown in annotated Fig. 1C produced below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the curved device as disclosed by Jendle to include holding a curved edge as taught by Lawrence to decrease the likelihood of breakage of the tester (Lawrence [0005]).

    PNG
    media_image2.png
    335
    194
    media_image2.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jendle (US 20100004564 A1), Estocado (US 20110098539 A1), and Ulman (US 20180360377 A1) as applied to claim 11, and further in view of Frydman (US 20180296180 A1).
Regarding Claim 15, modified Jendle teaches the method of claim 11 as described above. 
However, modified Jendle does not teach wherein the skin assessment member has a porosity that is equal to or less than Acrylonitrile butadiene styrene plastic. Frydman teaches a method for non-invasive assessment wherein a skin assessment member ([0061], housing 216) has a porosity that is equal to or less than Acrylonitrile butadiene styrene plastic ([0061], housing 216 may be formed of acrylonitrile butadiene styrene (ABS). The porosity of the same material is equal). It would have been Frydman [0061]). One of ordinary skill in the art would recognize that applying the known material of acrylonitrile butadiene styrene plastic to the device disclosed by Jendle would yield only the predictable result of creating a durable sheet that can be easily disinfected to reduce risk of contamination. 
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jendle (US 20100004564 A1) and further in view of Frydman (US 20180296180 A1), Al-Mutairi (US 20120079729 A1), and Yao (“Research of High-Hardness and Wear-Resistant SiO2 Film Coating on Acrylic Substrates”).
Regarding Claim 16, Jendle discloses an apparatus, comprising:
a skin assessment member ([0021], very thin flexible sheet 1);
wherein the skin assessment member is transparent ([0021], sheet material 1 is translucent, to allow for a wound to be clearly visually apparent when looking through the device 1);
wherein the skin assessment member is a single, integral member ([0025], the sheet allows for very cost-efficient printing of the rulers 12A-12D and cross field 7 respectively implies entire deice a single, integral sheet since it is printed onto and not added or attached as a separate piece);
wherein a length ([0022], longest side 5 is at least 10cm) and a width ([0022], edge 4 is at least 4cm wide from ruler shown in Fig. 1) of the skin assessment member are each between 20 times and 80 times larger than a thickness ([0021], The sheet material 1 is very thin, .1mm-2mm) of the skin assessment member (Given these numbers, the length is 10/.15 or 66 times greater and the width 4/.15 or 27 times greater); 
wherein a density of a material forming the skin assessment member is between 0.75 g/cm3 and 2.2 g/cm3 (the density of acrylic is 1.18g/cm3); 
[0023], a cross field 7) that are fully embedded within the skin assessment member ([0025], markings are screen printed. Screen printing is being interpreted as “fully embedded” as described above).
However, Jendle does not explicitly disclose wherein the skin assessment member has a porosity that is equal to or less than Acrylonitrile butadiene styrene plastic, the device wherein a thickness of the skin assessment member is between 1/8" and 1/4", and the device wherein the skin assessment member is scratch-resistant.
Frydman teaches a device wherein a skin assessment member ([0061], housing 216) has a porosity that is equal to or less than Acrylonitrile butadiene styrene plastic ([0061], housing 216 may be formed of acrylonitrile butadiene styrene (ABS). The porosity of the same material is equal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Jendle to include using ABS as taught by Frydman to make the device suitable for withstanding exposure to various different bodily fluids, cleaning agents, and/or sterilization techniques (Frydman [0061]). One of ordinary skill in the art would recognize that applying the known material of acrylonitrile butadiene styrene plastic to the device disclosed by Jendle would yield only the predictable result of creating a durable sheet that can be easily disinfected to reduce risk of contamination. 
Al-Mutairi teaches a thin plastic device wherein the thickness of the device is between 1/8” and 1/4” ([0019], thickness of about 1/16 to 3/16 inches). It would have been obvious to modify the thickness of the device as disclosed by Jendle to be within the range as taught by Al-Mutairi to give the device the desired properties depending on the material chosen (Jendle [0026]). One having ordinary skill in the art would recognize that changing size is a matter of design choice for optimizing that invention that would have been obvious.
Table 1. Aerosol Spraying achieved a wear resistance of >5000 and a hardness of 8 (meaning that the material is resistant to scratches from material with a rating less than 8)). It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the disclosed device of Jendle to include the scratch resistant coating as taught by Yao to increase the hardness and wear resistance of the deice. (Yao Introduction). One of ordinary skill in the art would recognize that applying the known technique of applying a scratch resistant coating to a device would yield only the predictable result of increasing the durability and longevity of the device and selecting the hardness is a matter of design choice for optimizing the performance under the intended use. 
Regarding Claim 18, modified Jendle teaches the apparatus of claim 16 as described above and Yao further teaches wherein an acrylic substrate has a scratch resistance as measured on the Mohs scale of mineral hardness of between 7 and 9 (Table 1, a scratch resistance of 8H was achieved with aerosol application). 
Regarding Claim 19, modified Jendle teaches the apparatus of claim 16, and Jendle further discloses wherein the skin assessment member has a curved edge (See Fig. 2, curved edge 3) and a straight edge (See Fig. 2, straight edge 5).
Regarding Claim 20, modified Jendle teaches the apparatus of claim 19, and Al-Mutairi further teaches wherein the skin assessment member has an uppercase letter "D" shape ” ([0019], protractor 40 shown in Fig. 4 had “D” shape). Jendle also discloses a device wherein the skin assessment member has an uppercase letter "D" shape (See annotated fig. 2 below).

    PNG
    media_image1.png
    224
    544
    media_image1.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jendle (US 20100004564 A1), Frydman (US 20180296180 A1), Al-Mutairi (US 20120079729 A1) as applied to claim 16 above, and further in view of Redding Medical (MediMeter #49).
Regarding Claim 17, modified Jendle teaches the apparatus of claim 16 as described above.
However, modified Jendle does not explicitly teach wherein the skin assessment member includes an aperture configured to receive a portion of a lanyard assembly. Redding Medical teaches a clear, plastic tool with size indicators wherein the tool includes an aperture (The MediMeter 49 is hole punched to keep close for reference) configured to receive a portion of a lanyard (Attaching a lanyard is an intended use of the aperture. A lanyard can be configured to attach to a circular hole with a round lanyard hook. The examiner sees no reason why such a hook would not fit in the holes provided in the MediMeter #49). It would have been obvious to once having ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Jendle to include the aperture as taught by Redding Medical to allow for the device to be kept easily on the user (Redding Medical). One having ordinary skill in the art would recognize that applying the known technique of including an aperture would yield only the predictable result of allowing the device to receive some attachment means.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791